Broyles, C. J.
In each of these cases the bill of exceptions was certified by the judge on November 5, 1928, and filed in the office of the clerk of the trial court on November 21, 1928. “It appearing from the official entry made upon the bill of exceptions in this case that it was not filed in the office of the clerk of the trial court within fifteen days from the date of the judge’s certificate, the writ of error must be dismissed.” Swafford v. Swafford, 125 Ga. 386 (2) (53 S. E. 959); Johnson v. Atlanta, 9 Ga. App. 302 (70 S. E. 1120).

Writs of error dismissed.


Luke and Bloodworth, JJ., concur.

Peels, Randolph & Wimberly, McClelland,, Savage & Crawford, Morris Maclss, for plaintiff in error.
Branch <£ Howard, J. JS. Van Vdlhenberg Jr., contra.